MEMORANDUM**
In these consolidated appeals, Hiram Ash appeals pro se the district court’s judgment dismissing, for lack of subject matter jurisdiction, his action alleging violations of the Racketeer Influenced and Corrupt Organizations (RICO) Act, conversion, breach of fiduciary duty, and elder abuse. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Olson Farms, Inc. v. Barbosa, 134 F.3d 933, 936 (9th Cir.1998), and we affirm.
Ash’s complaint asserted claims relating to the revocation of the Ash Trust which were previously considered and ruled upon by two different state courts in California and Oregon. Consequently, the district court properly dismissed Ash’s action because it challenged these final state court determinations, and raised federal constitutional claims that were “inextricably intertwined” with those state court judgments. See Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir. 2001).
Ash’s “Urgent Motion Under Circuit Rule 27-3(b) to Expedite Hearing On These Appeals” is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.